328 F.2d 308
Lena E. WHITLEY, Appellant,v.TEXAS & PACIFIC RAILWAY COMPANY, Appellee.
No. 20515.
United States Court of Appeals Fifth Circuit.
February 13, 1964.

L. L. Lockard, Shreveport, La., for appellant, Booth, Lockard, Jack, Pleasant & LeSage, Shreveport, La., and Eustace Edwards, Jr., Many, La., of counsel.
Charles D. Egan, Benjamin C. King, Shreveport, La., for appellee.
Before BROWN, WISDOM and BELL, Circuit Judges.
PER CURIAM.


1
In this FELA case the jury rendered a verdict in favor of the defendant railway company. The plaintiff's appeal rests on the district court's alleged error (1) in failing to give instructions specifically embodying the plaintiff's theory of recovery and (2) in allowing evidence showing that there had been no accidents in the past where the accident had occurred.


2
We have considered carefully the trial judge's instructions to the jury. We find that the instructions are sufficiently specific to charge the jury correctly as to the plaintiff's theory of the case. This is all the law requires.


3
There was no error in the admission of the evidence. See Rule 43(a), Fed.Rules Civ.Proc.; Givens v. DeSoto Building Company, et al., 156 La. 377, 100 So. 534; Sistrunk v. Audubon Park Natatorium, La.App., 164 So. 667; Savoy v. G. F. Poole Mortuary, Inc., et al., La. App., 60 So. 2d 108; Greeves v. S. H. Kress & Company, La.App., 198 So. 171; Chicago, Rock Island & Pacific Railroad Company v. Lint, 8 Cir. 1954, 217 F.2d 279; Hambrice v. F. W. Woolworth Company, 5 Cir. 1961, 290 F.2d 557; Bonner v. Mercantile National Bank of Dallas, Tex.Civ.App., 203 S.W.2d 780.


4
The judgment is affirmed.